Citation Nr: 0833426	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tendonitis of the 
bilateral palmar tendons.

2.  Entitlement to an increased rating in excess of 10 
percent for spondylolysis, lumbar spine, L-5 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from December 1987 to August 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran requested a BVA hearing on her VA Form 9, and a 
hearing was scheduled for April 2008; however, the veteran 
subsequently cancelled it and requested that her appeal move 
forward without a hearing.


FINDINGS OF FACT

1.  A claim for service connection for tendonitis of the 
bilateral palmar tendons was denied in a rating decision in 
September 1994, and the veteran did not perfect an appeal.

2.  The evidence submitted since the September 1994 rating 
decision, pertinent to the claim for service connection for 
tendonitis of the bilateral palmar tendons, is cumulative and 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  Regarding the lumbar spine disorder, the veteran 
experiences an unremarkable gait pattern, no spasm or 
guarding in the back, and maintains flexion of 95 degrees, 
extension of 40 degrees, and right and left rotation of 40 
degrees.






CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service 
connection for tendonitis of the bilateral palmar tendons, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the September 1994 rating 
decision is not new and material, and the veteran's claim for 
service connection for tendonitis of the bilateral palmar 
tendons is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The criteria for a rating in excess of 10 percent for the 
veteran's spondylolysis, lumbar spine, L-5 vertebra, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Prior to adjudication of the service connection claim, a 
March 2004 letter advised the veteran of the evidence 
necessary to substantiate the claim and her respective 
duties.  The claim was thereafter denied in a May 2004 rating 
decision.  A January 2005 letter advised the veteran of the 
evidence needed to reopen her previously denied claim.  The 
content of this notice complied with the requirements of 38 
U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A statement of the case 
again denied the claim in March 2005 and July 2006.  Although 
the veteran was not advised of the bases for assigning 
ratings and effective dates, since the Board has determined 
that the claims should be denied, the lack of such notice 
cannot be considered prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to her claim for increased rating in March 2004.

The Board acknowledges that the VCAA letter sent in March 
2004 does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice as to these claims.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

The veteran was provided with correspondence regarding what 
was needed to support her claim for increased rating.  
Specifically, the January 2005 notice letter advised the 
veteran that her statements and medical and employment 
records could be used to substantiate her claim, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the March 2005 
statement of the case.  Based on the above, the veteran can 
be expected to have understood what was needed to support her 
claim, including the impact of her disability on her daily 
life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, at the time of 
the VA examination in April 2004, the veteran stated that her 
back pain interfered with her occupation, and that household 
chores and mowing the lawn aggravated her back.  In summary, 
the Board finds that the above statements and evidence 
demonstrate the veteran's knowledge of the requirements to 
support her increased rating claim, with particular emphasis 
on an adverse impact on her daily life, and that notice 
deficiencies in this matter do not affect the essential 
fairness of adjudication.  Medical evidence relevant to the 
diagnostic codes was also elicited on the VA examination.  
Therefore, the presumption of prejudice is rebutted, and no 
further development is required regarding the duty to notify.  
Adequate notice was provided to the veteran prior to the 
transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service medical records are associated with the claims 
folder, as are post-service VA and military treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  Additionally, 
the veteran was afforded an examination in April 2004 and 
June 2006.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Tendonitis of the 
Bilateral Palmar Tendons

The record, with respect to this claim, reflects that the 
original claim for service connection for tendonitis of the 
bilateral palmar tendons was denied by a September 1994 
rating decision, at which time the RO found that service 
medical records were negative for diagnosis of or treatment 
for tendonitis of the bilateral palmar tendons.  
Additionally, the RO found that the disability was not 
incurred or aggravated in service.  The veteran was notified 
of her right to appeal that decision in September 1994.  The 
veteran did not file a timely notice of disagreement with 
that rating decision and accordingly, the September 1994 
rating decision became final when the veteran did not perfect 
her appeal within the statutory time limit.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As such, the veteran's claim 
for service connection for tendonitis of the bilateral palmar 
tendons may only be opened if new and material evidence is 
submitted.

In this instance, since the September 1994 rating decision 
denied the claim on the basis that the evidence did not show 
that there was an injury or complaints of the disability 
during service, the Board finds that new and material 
evidence would consist of medical evidence showing treatment 
or complaints of symptoms of the disability in service or 
that the disability was incurred or aggravated in service.  

Additional evidence received since the September 1994 rating 
decision consists of VA and military treatment records 
documenting the post-service treatment and evaluation of the 
veteran's bilateral tendonitis, as well as personal research 
completed by the veteran.  However, the Board is unable to 
conclude that this evidence constitutes new and material 
evidence to reopen the claim.  More specifically, this 
evidence does not establish or is not in any way probative as 
to whether this disorder was caused by an in-service injury 
or that it was aggravated by service.  On the contrary, a VA 
examiner in June 2006 concluded that in light of the lack of 
records indicating that she had been seen for her upper 
extremities in service, he could not opine that her carpal 
tunnel syndrome or any other condition of the upper 
extremities is related to service without resorting to mere 
speculation.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case, 
as to the claim for service connection for tendonitis of the 
bilateral palmar tendons, does not relate to an unestablished 
fact necessary to substantiate the claim and thus is not 
material.  It is also not material because it is essentially 
redundant of assertions maintained at the time of the 
previous final denial in September 1994, and does not raise a 
reasonable probability of substantiating the claim.  
38 U.S.C.A. § 3.156(a) (2007).


III.  Entitlement to an Increased Rating for Spondylolysis, 
Lumbar Spine, L-5 Vertebra

Service connection for spondylolysis, lumbar spine, L-5 
vertebra, was established by a September 1994 rating 
decision, at which time a 10 percent rating was assigned, 
effective from July 1992.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
veteran's claim was filed in February 2004, subsequent to the 
most recent regulation change.  Thus, the rating criteria 
currently in effect, the General Rating Formula for Diseases 
and Injuries of the Spine, are the only rating criteria for 
current consideration.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  A rating of 10 percent is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

The veteran is seeking an increased rating.  A rating of 20 
percent is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2007).

The veteran was afforded a VA examination in June 2006.  The 
veteran reported chronic low back pain and radiating pain and 
numbness in both legs.  The examiner reported that the 
veteran had an unremarkable gait pattern, and did not use a 
cane or a back brace.  The examiner noted that the veteran 
stood with a level pelvis, and no spasm or tenderness was 
noted.  The veteran had 95 degrees of flexion with reported 
pain on motion from 75 degrees through 95 degrees; 40 degrees 
of extension with painful arc of motion 35 degrees through 40 
degrees; and 40 degrees of right and left lateral rotation 
without pain.  There were no focal strength deficits 
otherwise noted of the upper or lower extremities.

As noted above, the current regulation provides that a 20 
percent evaluation is warranted where "forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees."  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007). 
(emphasis added).  Forward flexion of the veteran's spine has 
been shown to be greater than 60 degrees; the June 2006 
examiner measured it to be 95 degrees.  

Additionally, the current regulation provides that a 20 
percent evaluation is also warranted where there is a 
"combined range of motion of the thoracolumbar spine not 
greater than 120 degrees."  Id.  During the June 2006 
examination, the combined range of motion was shown to be 215 
degrees, without even considering bilateral lateral flexion 
results (which the examiner did not provide).

Furthermore, there is no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour as necessary to receive a 20 percent rating.  

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
20 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  
However, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician in the post-service medical records.  
The current regulations also allow for separate neurological 
evaluations, but the evidence does not support this.  
Neurological abnormalities or complaints are not noted in the 
record, and the June 2006 examiner noted no neurological 
abnormalities and found the veteran had normal reflexes and a 
normal straight leg test.  For these reasons, a higher rating 
is not warranted based on intervertebral disc syndrome, and a 
separate rating is not warranted for any neurological 
symptomatology.

For all of these reasons, the Board finds that the veteran 
does not meet the criteria to warrant an increased disability 
rating in excess of 10 percent, and her claim must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for tendonitis of the bilateral palmar tendons is 
denied.

Entitlement to an increased rating for spondylolysis, lumbar 
spine, L-5 vertebra, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


